Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 1 of 29 PageID #: 2179




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 UNITED STATES OF AMERICA,                       §
     Plaintiff,                                  §
                                                 §   Civil Action No. 4:19-cv-415
 v.                                              §   Judge Mazzant
                                                 §
 ALEXANDRU BITTNER,                              §
     Defendant.                                  §
                                                 §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court are Defendant Alexandru Bittner’s Motion for Partial Summary

Judgment (Dkt. #28) and United States’ Motion for Partial Summary Judgment (Dkt. #29). After

consideration, the Court is of the opinion that Defendant Alexandru Bittner’s Motion for Partial

Summary Judgment (Dkt. #28) should be GRANTED and United States’ Motion for Partial

Summary Judgment (Dkt. #29) should be GRANTED in part and DENIED in part.

                                        BACKGROUND

I.     Factual Summary

       The dispute in this case concerns the proper interpretation of the civil penalty provided by

31 U.S.C. § 5321(a)(5)(A) and (B)(i) for a non-willful violation of the regulations implementing

31 U.S.C. § 5314. The facts giving rise to this dispute are as follows.

       Defendant Alexandru Bittner is a Romanian–American dual citizen. Before emigrating to

the United States, Mr. Bittner earned a Master of Science in Engineering from Politechnica

University of Bucharest. In December 1982, Mr. Bittner moved to the United States, where he

worked as a dishwasher and plumber and earned his master plumbing certificate in California. Mr.

Bittner became a naturalized American citizen in 1987 or 1988.
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 2 of 29 PageID #: 2180



       After living in the United States for eight (8) years, Mr. Bittner moved back to Romania in

1990 and lived there until 2011. He did not renounce his American citizenship. While living in

Romania, Mr. Bittner generated a considerable stream of income through a variety of businesses

and investments and opened a number of foreign bank accounts. His investment ventures—

including, among other things, purchasing shares in hotels, buying apartments in the name of an

entity, using holding companies to hold his assets, and negotiating deals with the Romanian

government to purchase government assets—indicate that he was and is a sophisticated

businessman. In addition, Mr. Bittner demonstrated at least some level of awareness about his tax

obligations as a United States citizen, as he filed United States income tax returns for 1991, 1997,

1998, 1999, and 2000 (Dkt. #29).

       From 1990 to 2011, Mr. Bittner generated over $70 million in total income through his

various foreign businesses and investment ventures. During those years, Mr. Bittner kept at least

some of that income in a number of foreign financial accounts. From 1996–2011, the aggregate

high balance in those foreign financial accounts exceeded $10,000. This is important because

United States citizens who maintain an aggregate high balance in a foreign financial account or

accounts exceeding $10,000 in any given year are required by federal law to report that financial

interest to the Treasury Department. The history and framework of that law are central to this case

and are worth discussing at length.

       Congress enacted the Bank Secrecy Act of 1970 (“BSA”), codified at 31 U.S.C. §§ 5311–

5328, in response to an increasing “unavailability of foreign and domestic bank records of

customers thought to be engaged in activities entailing criminal or civil liability.” Cal. Bakers

Ass’n v. Shultz, 416 U.S. 21, 26 (1974). “[T]he express purpose of the Act [was] to require the

maintenance of records, and the making of certain reports, which have a high degree of usefulness



                                                 2
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 3 of 29 PageID #: 2181



in criminal, tax, or regulatory investigations or proceedings.”          Id. (citations omitted).     As

interpreted by the Shultz Court, “Congress was concerned about a serious and widespread use of

foreign financial institutions, located in jurisdictions with strict laws of secrecy as to bank activity,

for the purpose of violating or evading domestic criminal, tax, and regulatory enactments.” Id.

        The stated purpose of the BSA, as amended in 2004, is “to require certain reports or records

where they have a high degree of usefulness in criminal, tax, or regulatory investigations or

proceedings, or in the conduct of intelligence or counterintelligence activities, including analysis,

to protect against international terrorism.” 31 U.S.C. § 5311.

        The first portion of the BSA relevant to this dispute is § 5314, which provides that:

        Considering the need to avoid impeding or controlling the export or import of
        monetary instruments and the need to avoid burdening unreasonably a person
        making a transaction with a foreign financial agency, the Secretary of the Treasury
        shall require a resident or citizen of the United States or a person in, and doing
        business in, the United States, to keep records, file reports, or keep records and file
        reports, when the resident, citizen, or person makes a transaction or maintains a
        relation for any person with a foreign financial agency.

31 U.S.C. § 5314(a). In other words, § 5314 of the BSA directs the Secretary of the Treasury to

require United States residents or citizens to file reports when they maintain foreign and/or

offshore bank accounts. The report(s) must contain the following information:

        (1) the identity and address of participants in a transaction or relationship.

        (2) the legal capacity in which a participant is acting.

        (3) the identity of real parties in interest.

        (4) a description of the transaction.

31 U.S.C. § 5314(a)(1)–(4). The Secretary of the Treasury also may require further detail he or

she considers necessary to carry out the provisions and purpose of § 5314 or regulations

promulgated thereunder. See 31 U.S.C. § 5314(b).



                                                    3
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 4 of 29 PageID #: 2182



        Pursuant to Congress’ directive, the Secretary of the Treasury promulgated certain

regulations implementing § 5314 of the BSA.                    Of particular relevance here are 31

C.F.R. § 1010.350 and 31 C.F.R. § 1010.306. Section 1010.350 provides that:

        Each United States person having a financial interest in, or signature or other
        authority over, a bank, securities, or other financial account in a foreign country
        shall report such relationship to the Commissioner of Internal Revenue for each
        year in which such relationship exists and shall provide such information as shall
        be specified in a reporting form prescribed under 31 U.S.C. 5314 to be filed by such
        persons. The form prescribed under section 5314 is the Report of Foreign Bank and
        Financial Accounts (TD–F 90–22.1) [(“FBAR”)], or any successor form.

31 C.F.R. § 1010.350(a). And § 1010.306 provides that:

        Reports required to be filed by § 1010.350 shall be filed with [The Financial Crimes
        Enforcement Network (“FinCEN”)] on or before June 30 of each calendar year with
        respect to foreign financial accounts exceeding $10,000 maintained during the
        previous calendar year.

31 C.F.R. § 1010.306(d). That is, United States residents or citizens maintaining offshore and/or

foreign bank accounts with an aggregate balance exceeding $10,000 must file an FBAR form by

June 30 of the year following the year to be reported. 1

        Finally, § 5321 of the BSA authorizes the Secretary of the Treasury to penalize United

States residents or citizens who violate the regulations implementing § 5314.                         See 31

U.S.C. § 5321(a)(5)(A).       Until 2004, the penalty for failing to comply with the reporting

requirements set out by the Secretary of the Treasury’s implementing regulations attached only to

willful reporting violations. In 2004, Congress amended the BSA to its current form to provide

penalties for non-willful violations as well. The civil penalty provisions are as follows:




1
 The FBAR used to be filed by mail via form TD 90-22.1. But now the form is FinCEN Form 114, which is submitted
electronically.

                                                      4
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 5 of 29 PageID #: 2183



       (5) Foreign financial agency transaction violation.—

              (A) Penalty authorized.—The Secretary of the Treasury may impose a
                  civil money penalty on any person who violates, or causes any violation
                  of, any provision of section 5314.

              (B) Amount of penalty.—

                     (i) In general.—Except as provided in subparagraph (C), the
                         amount of any civil penalty imposed under subparagraph (A)
                         shall not exceed $10,000.

                    (ii) Reasonable cause exception.—No penalty shall be imposed
                         under subparagraph (A) with respect to any violation if—

                             (I) such violation was due to reasonable cause, and

                             (II) the amount of the transaction or the balance in the
                                  account at the time of the transaction was properly
                                  reported.

              (C) Willful violations.—In the case of any person willfully violating, or
                  willfully causing any violation of, any provision of section 5314—

                     (i) the maximum penalty under subparagraph (B)(i) shall be
                         increased to the greater of—

                             (I) $100,000, or

                             (II) 50 percent of the amount determined under subparagraph
                                  (D), and

                    (ii) subparagraph (B)(ii) shall not apply.

              (D) Amount.—The amount determined under this subparagraph is—

                     (i) in the case of a violation involving a transaction, the amount of
                         the transaction, or

                    (ii) in the case of a violation involving a failure to report the
                         existence of an account or any identifying information required
                         to be provided with respect to an account, the balance in the
                         account at the time of the violation.

31 U.S.C. § 5321(a)(5).



                                                5
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 6 of 29 PageID #: 2184



        From 1996–2011, Mr. Bittner was a United States citizen and maintained an aggregate

balance of more than $10,000 in foreign financial accounts. But he did not timely file FBARs for

any of those years until May 2012. 2 In response, in June 2017, the IRS assessed the following

penalties against Mr. Bittner for non-willful FBAR violations under 31 U.S.C. § 5321(a)(5)(A)

and (B)(i):

                   Total Number of Mr. Bittner’s                   Amount of FBAR Penalties
       Year
                        Accounts Penalized                       Sought by Summary Judgment
       2007                     61                                         $610,000
       2008                     51                                         $510,000
       2009                     53                                         $530,000
       2010                     53                                         $530,000
       2011                     54                                         $540,000
       Total                   272                                        $2,720,000

(Dkt. #29 at p. 6). 3 The Government filed this action to reduce its penalty assessment to judgment,

seeking a total of $2,720,000 in penalties against Mr. Bittner. The Government’s motion for partial

summary judgment, however, seeks only $1,770,000 in penalties, computed on the basis of the

number of foreign accounts Mr. Bittner admitted to maintaining from 2007–2010.                               The

Government seeks partial summary judgment on the following (Dkt. #29 at p. 7):

                   Total Number of Mr. Bittner’s                   Amount of FBAR Penalties
       Year
                        Accounts Penalized                       Sought by Summary Judgment
       2007                     51                                         $510,000
       2008                     43                                         $430,000
       2009                     42                                         $420,000
       2010                     41                                         $410,000
       Total                   177                                        $1,770,000

        Mr. Bittner disputes the amount of the civil penalties assessed against him for his non-

willful failure to file FBARs for 2007–2010. Specifically, he argues that the non-willful civil




2
  The Government’s motion indicates that in September 2013, Mr. Bittner filed amended FBARs for the years 2006–
2010 (Dkt. #29 at p. 6).
3
  The IRS elected not to assess any FBAR penalties against Mr. Bittner for the years 1996–2006 (Dkt. #29 at p. 5).

                                                        6
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 7 of 29 PageID #: 2185



penalty provided under 31 U.S.C. § 5321(a)(5)(A) and (B)(i) applies per annual FBAR report not

properly or timely filed, not per foreign financial account maintained. The Government argues

that the non-willful FBAR penalty applies per foreign financial account maintained but not

properly or timely reported on an annual FBAR. Thus, both Mr. Bittner and the Government ask

the Court to interpret 31 U.S.C. § 5321(a)(5)(A) and (B)(i) and answer the following question:

Does the civil penalty provided by 31 U.S.C. § 5321(a)(5)(A) and (B)(i) for non-willful

violation(s) of the regulations implementing 31 U.S.C. § 5314 apply per foreign financial account

maintained per year but not properly or timely reported on an annual FBAR, or per annual FBAR

report not properly or timely filed?

II.    Procedural History

       On March 11, 2020, Mr. Bittner filed a motion for partial summary judgment (Dkt. #28).

On April 2, 2020, the Government filed a response (Dkt. #42). On April 24, 2020, Mr. Bittner

filed a reply (Dkt. #53).

       On March 12, 2020, the Government filed a motion for partial summary judgment

(Dkt. #29). On April 18, 2020, Mr. Bittner filed a response (Dkt. #47). On May 4, 2020, the

Government filed a reply (Dkt. #56). On May 11, 2020, Mr. Bittner filed a sur-reply (Dkt. #61).

       On March 18, 2020, the Patels filed a motion for leave to file an amicus brief on behalf of

Mr. Bittner’s motion for partial summary judgment and for leave to exceed the page limits

(Dkt. #32). Contemporaneously with that motion, the Patels filed their amicus brief (Dkt. #33).

On March 27, 2020, the Patels filed an amended amicus brief (Dkt. #34). On March 30, 2020, the

Government filed a response, opposing the Patel’s motion for leave to file an amicus brief

(Dkt. #36). On March 31, 2020, Mr. Bittner filed a response opposing the Patel’s motion for leave

to file an amicus brief (Dkt. #38). On May 11, 2020, the Court granted the Patel’s motion to file



                                                7
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 8 of 29 PageID #: 2186



their amicus brief and deemed their amended amicus brief filed (Dkt. #59). On May 18, 2020, the

Government filed a response in opposition to the Patel’s amended amicus brief (Dkt. #63).

       On May 4, 2020, the Patels filed a reply brief in support of Mr. Bittner’s motion for partial

summary judgment (Dkt. #58). On May 18, 2020, the Government filed a sur-reply (Dkt. #62).

       On July 4, 2020, the Court held a hearing on the United States’ and Mr. Bittner’s cross

motions for partial summary judgment.

                                      LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or



                                                 8
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 9 of 29 PageID #: 2187



defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

       Once the movant has carried its burden, the nonmovant must “respond to the motion for

summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A nonmovant must present

affirmative evidence to defeat a properly supported motion for summary judgment. Anderson, 477

U.S. at 257. Mere denials of material facts, unsworn allegations, or arguments and assertions in

briefs or legal memoranda will not suffice to carry this burden. Rather, the Court requires

“significant probative evidence” from the nonmovant to dismiss a request for summary judgment.

In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson

v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the

evidence but “refrain from making any credibility determinations or weighing the evidence.”

Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                           ANALYSIS

       This is a matter of first impression in the Fifth Circuit and presents the Court with the task

of interpreting the non-willful civil penalty provided by 31 U.S.C. § 5321(a)(5)(A) and (B)(i).

       First, the Court examines the text of 31 U.S.C. § 5321(a)(5)(A) and (B)(i) and analyzes it

in light of the statutory and regulatory framework in which it appears. The Court concludes that

non-willful FBAR violations relate to each FBAR form not timely or properly filed rather than to

each foreign financial account maintained but not timely or properly reported. In so doing, the

Court considers and rejects the Government’s arguments for why non-willful FBAR violations



                                                 9
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 10 of 29 PageID #: 2188



relate to each foreign financial account and discusses how Mr. Bittner’s proposed interpretation of

31 U.S.C. § 5321(a)(5)(A) and (B)(i) would avoid absurd outcomes that Congress could not have

intended in passing the non-willful FBAR provision.

          Second, the Court looks at the parties’ arguments respecting the rule of lenity. While the

Court is apprehensive about whether the rule of lenity applies here, it concludes that, to the extent

the rule of lenity does apply, it would tend to support Mr. Bittner’s proposed interpretation of 31

U.S.C. § 5321(a)(5)(A) and (B)(i).

          Third, the Court examines the most factually analogous case to the present action—United

States v. Boyd—and respectfully declines to follow its reasoning and outcome.

          Fourth, the Court rejects as moot Mr. Bittner’s Eighth Amendment challenge.

          Fifth, and finally, the Court concludes that there is no genuine issue of material fact as to

whether the non-willful civil penalties assessed against Mr. Bittner are excused under the

reasonable cause exception and enters judgment as a matter of law in the Government’s favor.

I.        31 U.S.C. § 5321(a)(5)(A) and (B)(i)

          In cases involving construction of a statute, the Court begins its analysis with the text itself.

Watt v. Alaska, 451 U.S. 259, 265 (1981). That said, when interpreting statutory text, the Court

does not read statutory provisions in isolation; rather, it is a “fundamental canon of statutory

construction that the words of a statute must be read in their context and with a view to their place

in the overall statutory scheme.” Util. Air Regulatory Grp. v. E.P.A., 573 U.S. 302, 320 (2014).

The Court will therefore analyze the statutory and regulatory framework as a whole and then

examine the meaning of the statutory provisions “with a view to their place” in that framework.

See id.




                                                     10
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 11 of 29 PageID #: 2189



       Subparagraph (A) of the statute begins by providing that “[t]he Secretary of the Treasury

may impose a civil money penalty on any person who violates, or causes any violation of, any

provision of section 5314.” 31 U.S.C. § 5321(a)(5)(A). The following subsection then provides

that “the amount of any civil penalty imposed under subparagraph (A) shall not exceed $10,000.”

31 U.S.C. § 5321(a)(5)(B)(i). Thus, the statute provides for a singular civil money penalty, capped

at $10,000, that attaches to each violation of § 5314. The question then becomes: What constitutes

a “violation” within the meaning of the statute?

       As the Supreme Court recognized in Shultz, “the [BSA’s] civil and criminal penalties attach

only upon violation of regulations promulgated by the Secretary; if the Secretary were to do

nothing, the Act itself would impose no penalties on anyone.” 416 U.S. at 26. It is therefore

violations of the Secretary of the Treasury’s implementing regulations to which § 5321(a)(5)’s

civil penalties attach. Those regulations provide that “[t]he form prescribed under section 5314 is

the [FBAR], or any successor form,” and that such form must be filed “on or before June 30 of

each calendar year with respect to foreign financial accounts exceeding $10,000 maintained during

the previous calendar year.” 31 C.F.R. §§ 1010.350(a), .306. Accordingly, it is the failure to file

an annual FBAR that is the violation contemplated and that triggers the civil penalty provisions of

§ 5321.

       Up to this point, the parties agree. They disagree, however, about whether an FBAR

reporting deficiency constitutes a single violation, or whether each foreign financial account not

properly or timely reported on an FBAR constitutes a separate reporting violation. In other words,

they disagree about whether the number of “violations” that occur when an account holder

commits an FBAR reporting deficiency varies with the number of accounts maintained by that

account holder that were not properly reported. To resolve this disagreement, the Court looks to



                                                   11
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 12 of 29 PageID #: 2190



§ 5321(a)(5)(A) and (B)(i) in conjunction with the rest of the statute’s text—particularly, the

willfulness provision and reasonable cause exception.

       The willfulness provision provides a penalty for willful FBAR violations in an amount

equal to the greater of $100,000 or 50 percent of either “the amount of the transaction” or “the

balance in the account at the time of the violation.” 31 U.S.C. § 5321(a)(5)(D)(i)–(ii). More

specifically, when an account holder’s violation involves a willful “failure to report the existence

of an account or any identifying information required to be provided with respect to an account,”

the penalty may relate to the balance in that account at the time of the violation. Id. Thus, Congress

clearly knew how to make FBAR penalties account specific—it did so, in no uncertain terms, for

willful violations. And the willfulness provision was part of the statutory scheme well before

Congress amended the BSA in 2004 to add the non-willfulness provision. Congress therefore had

a template for how to relate an FBAR reporting penalty to specific financial accounts, and the fact

that it did not do so for non-willful violations is persuasive evidence that it intended for the non-

willful penalties not to relate to specific accounts. See Hamdan v. Rumsfeld, 548 U.S. 557, 578

(2006) (“A familiar principle of statutory construction . . . is that a negative inference may be

drawn from the exclusion of language from one statutory provision that is included in other

provisions of the same statute.”); see also Russello v. United States, 464 U.S. 16, 23 (1983)

(quoting United States v. Wong Kim Bo, 472 F.2d 720, 722 (5th Cir. 1972)) (“[W]here Congress

includes particular language in one section of a statute but omits it in another section of the same

Act, it is generally presumed that Congress acts intentionally and purposely in the disparate

inclusion or exclusion.”).

       The same goes for the reasonable cause exception.              Under the reasonable cause

exception—§ 5321(a)(5)(B)(ii)—an individual who commits a non-willful FBAR violation is not



                                                 12
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 13 of 29 PageID #: 2191



assessed a civil penalty if that violation was due to reasonable cause and “the amount of the

transaction or the balance in the account at the time of the transaction was properly reported.” 31

U.S.C. § 5321(a)(5)(B)(ii)(I)–(II). Congress therefore related the reasonable cause exception to

“balance in the account” and could have done the same when defining the non-willful FBAR

violation and penalty. But it did not. Tellingly, Congress passed the non-willful civil penalty

provision—§ 5321(a)(5)(B)(i)—and the reasonable cause exception together. They are part of the

exact same statutory scheme, passed by the exact same Congress at the exact same time. Congress

knew what it was doing when it drafted the non-willful civil penalty without any reference to

“account” or “balance in the account,” and the Court will presume that Congress acted

intentionally in doing so.

       That the penalty for a “violation” within the meaning of § 5321(a)(5)(A) relates to the

FBAR form, rather than to each individual account maintained, makes sense in light of the overall

statutory and regulatory scheme. First, and most generally, the BSA is a reporting statute that aims

to “avoid burdening unreasonably a person making a transaction with a foreign financial agency.”

31 C.F.R. § 5314(a). For this reason, individuals who are required to file an FBAR are obligated

to file only one report per year. It stands to reason that a “violation” of the statute would attach

directly to the obligation that the statute creates—the filing of a single report—rather than

attaching to each individual foreign financial account maintained. A closer look at the FBAR form

confirms this reasoning.

       The instructions on the FBAR form make clear that no FBAR is required if an individual’s

aggregate foreign account balance does not exceed $10,000. (Dkt. #28, Exhibit 6) (“No report is

required if the aggregate value of the accounts did not exceed $10,000.”). Regardless of whether

an individual maintains 5, 25, or 500 accounts, the aggregate balance must exceed $10,000 to



                                                13
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 14 of 29 PageID #: 2192



trigger the FBAR reporting obligation. Absent some directive from Congress indicating otherwise,

it would make little sense to read § 5321(a)(5)(A) and (B)(i) to impose per-account penalties for

non-willful FBAR violations when the number of foreign financial accounts an individual

maintains has no bearing whatsoever on that individual’s obligation to file an FBAR in the first

place.

         The Government advances two primary arguments for why non-willful FBAR violations

relate to specific financial accounts rather than to FBAR forms. First, the Government argues that,

because the reasonable cause exception forgives the penalty for a non-willful FBAR violation and

references the “balance in the account,” the non-willful violation itself must relate to each account.

That is, if the exception applies on an account-by-account basis, then the violation that the

exception forgives must also apply on an account-by-account basis. While the Court recognizes

this logic, it is unpersuaded. The Government has not provided any good reason for why the

exception to a rule should somehow inform the calculation of the penalty for a violation of that

rule. Here, Congress assesses a maximum $10,000 fine for a non-willful violation—which is an

account holder’s non-willful failure to submit her annual FBAR—while also providing a

statutorily permissible excuse for noncompliance—the reasonable cause exception—that is

completely independent from the violation itself. It does not follow that the penalty is calculated

on an account-by-account basis just because Congress provided that a taxpayer’s accurate

reporting of the balance in her account(s) is a possible ground for excusing that penalty. Congress

can forgive non-willful FBAR violations any way it likes—even in ways that have nothing to do

with the underlying violation. And why Congress elected to forgive non-willful FBAR violations

in the particular way it did is not the issue before this Court; any attempt by this Court to comment




                                                 14
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 15 of 29 PageID #: 2193



on why the reasonable cause exception mentions “balance in the account” while the penalty

provision does not would be pure conjecture. 4

        The Government also argues that, because the penalty for willful violations simply

modifies the penalty for non-willful violations, the underlying violation must also be the same.

And because “the willful variant of the penalty is assessed with reference to each account,” the

non-willful variant of the penalty should also be understood to relate to each account (Dkt. #29).

The Court acknowledges that the willful and non-willful variants of the penalty are connected, but

the problem with this argument is it overlooks the fact that Congress may have had perfectly good

reasons for choosing to compute the penalty for willful violations different from the penalty for

non-willful violations. Indeed, willful violators pose a fundamentally different obstacle to the

Government’s ability to monitor foreign financial transactions than non-willful violators do, and

perhaps Congress drafted the provisions with different language to reflect those differences. 5

Ultimately, the most the Court can safely do is rely on the plain language that appears in the statute;

because the penalty for willful violations includes explicit reference to “the existence of an

account” and “the balance in the account” while the penalty for non-willful violations does not,

the Court can infer that Congress intended the penalty for willful violations to relate to specific

accounts and the penalty for non-willful violations not to.

        Another virtue of adopting Mr. Bittner’s proposed interpretation of § 5321(a)(5)(A) and

(B)(i) is that it would avoid absurd outcomes that Congress could not have intended in drafting the

statute. Consider a few examples. First, imagine two similarly situated individuals who each


4
  What the Government also fails to consider is that the reasonable cause exception does not necessarily apply on an
account-by-account basis. An account holder may be entitled to invoke the reasonable cause exception to avoid paying
the non-willful civil penalty by having shown reasonable cause and having properly reported “the amount of the
transaction.” See 31 U.S.C. § 5321(a)(5)(B)(ii)(II). Thus, it is not necessarily the case that the reasonable cause
exception, and by extension the underlying non-willful FBAR violation, relate to specific financial accounts because
they can instead relate to “transactions.”
5
  For example, Congress specifically excluded the reasonable cause safe harbor from the willfulness provision.

                                                        15
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 16 of 29 PageID #: 2194



maintain $1 million per year in various foreign financial accounts. The first individual maintains

two (2) accounts, each with $500,000; the second individual, wanting to avoid the risks of keeping

too much of her money tied up in the same place, maintains twenty (20) accounts, each with

$50,000. Suppose each individual non-willfully fails to file an FBAR in a certain year, but after

realizing her misstep, files a late FBAR properly reporting her foreign financial accounts. Under

the Government’s interpretation of § 5321(a)(5)(A) and (B)(i), the first individual would be

assessed up to $20,000 in civil penalties, and the second individual would be assessed up to

$200,000 in civil penalties. But nothing in the plain language of the statute or in Congress’

declaration of purpose indicates that Congress intended to treat those two individuals differently.

Indeed, Congress’ purpose was to “require certain reports or records where they have a high degree

of usefulness in . . . tax[] or regulatory investigations or proceedings,” and each equally failed to

provide that report to Congress; as such, it would be odd not to penalize them equally. 31

U.S.C. § 5311.

       The natural retort to this hypothetical, and one the Government makes in its motion, is to

argue that it would be absurd to treat someone who fails to list just one or two foreign accounts

per year the same as someone who fails to list twenty. The Government reasons that “hidden

foreign accounts increase[] the costs of an investigation and the potential damage to the

government in lost tax revenue. Thus, making the penalty vary by the number of undisclosed

accounts satisfies the remedial purpose” (Dkt. #29).

       While the Government’s concern is legitimate, it is overstated. In the first place, the Court

does not see any connection between the number of foreign financial accounts unreported and lost

tax revenue. Whether an individual holds $1 million in taxable income in one foreign account or

ten foreign accounts makes no difference—as far as this Court is aware—as to how much she owes



                                                 16
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 17 of 29 PageID #: 2195



the IRS in taxes. $1 million in taxable income is $1 million in taxable income, no matter how you

slice it. 6 Second, while the Court recognizes that there may be higher costs associated with

investigating twenty accounts as compared to investigating two, the Court is not persuaded that

this carries the day for the Government. For starters, while investigation costs are a significant

concern, that concern is simply not strong enough to compel the Court to read into § 5321(a)(5)(A)

and (B)(i) a word that is not there. Moreover, the statutory and regulatory scheme effectively

limits the costs that would be associated with investigating the account records of non-willful

violators. Individuals with an interest in fewer than twenty-five (25) foreign accounts are required

to provide account-specific information to the Government on the FBAR form itself. And for

those with an interest in twenty-five (25) or more foreign accounts, while they need not provide

account-specific information on the FBAR itself, the Secretary of the Treasury’s implementing

regulations place the burden of production of account-specific information on the account holder,

requiring them to “provide detailed information concerning each account when so requested by

the Secretary or his delegate.” 31 C.F.R. § 1010.350(g)(1) (emphasis added). Thus, while the

Court recognizes that concern over investigation costs is legitimate, the Court is not persuaded that

concern over those costs should change its analysis of the statute’s meaning. 7

        Now consider a second example, which Mr. Bittner brought to the Court’s attention in his

motion. Imagine two individuals, each with interests in twenty (20) foreign financial accounts.

Suppose the first individual maintained an aggregate foreign financial account balance of $180,000



6
  It is also worth noting that the Secretary of the Treasury’s implementing regulations contain separate income tax
reporting requirements that are independent of the FBAR reporting requirements. See Shultz, 416 U.S. at 37. It
appears, therefore, that Congress contemplated the income tax ramifications relating to offshore/foreign financial
accounts and addressed them in provisions separate from the FBAR-related provisions.
7
  Even more to this point, to the extent there is any concern whatsoever that an account holder may not produce the
appropriate records upon request, thereby shifting the burden and costs of investigation to the Government, that
concern is misplaced. Such conduct would risk transforming an otherwise non-willful violation into a willful
violation, for which per-account penalties may apply.

                                                        17
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 18 of 29 PageID #: 2196



in a certain year and willfully failed to file an FBAR. And suppose a second individual maintained

an aggregate foreign financial account balance of $100,000 in that same year and non-willfully

failed to file an FBAR. Pursuant to § 5321(a)(5)(C) and (D), the first individual would be subject

to a $100,000 penalty. But the second individual—the non-willful violator—would be subject to

up to $200,000 in penalties under the Government’s interpretation of § 5321(a)(5)(A) and (B)(i).

And this, despite having acted non-willfully and having less money in foreign financial accounts

than the willful violator. That kind of outcome cannot be what Congress intended in passing

§ 5321(a)(5)(A) and (B)(i).

       The Court is persuaded that non-willful FBAR reporting deficiencies constitute a single

violation within the meaning of § 5321(a)(5)(A) and (B)(i) and carry a maximum annual $10,000

civil money penalty, irrespective of the number of foreign financial accounts maintained. This

interpretation of the non-willful civil penalty is consistent with the plain language of the BSA

when considered in view of the overall statutory and regulatory scheme, advances Congress’ and

the Secretary of the Treasury’s stated purposes, and avoids absurd outcomes that would result if

the non-willful civil penalty related to specific financial accounts.

II.    The Rule of Lenity

       Mr. Bittner also argues that the rule of lenity supports his position. Specifically, he argues

that, because the BSA imposes penalties, the rule of lenity dictates that any ambiguities in the

statute should be resolved in his favor. The Government responds by arguing that the rule of lenity

is inapplicable here because, after careful review of the statute’s text and structure, there is no

ambiguity.

       The rule of lenity is a principle of statutory construction that “applies primarily to the

interpretation of criminal statutes.” Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S.



                                                 18
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 19 of 29 PageID #: 2197



1, 16 (2011). It dictates that courts resolve ambiguities in criminal statutes in favor of defendants.

See Crandon v. United States, 494 U.S. 152, 168 (1990). Although the paradigmatic application

of the rule of lenity occurs in the context of criminal statutes, it can “apply when a statute with

criminal sanctions is applied in a noncriminal context.” Id. (citing Leocal v. Ashcroft, 543 U.S. 1,

11 n.8 (2004)). The rationale behind the rule of lenity is that “fair warning should be given to the

world in language that the common world will understand, of what the law intends to do if a certain

line is passed.” Babbitt v. Sweet Home Chapter of Cmtys. for a Great Or., 515 U.S. 687, 704 n.18

(1995) (first quoting United States v. Bass, 404 U.S. 336, 347–350 (1971); then quoting McBoyle

v. United States, 283 U.S. 25, 27 (1931)). In other words, courts are to interpret statutes with civil

and criminal applications consistently so that defendants have fair notice as to what conduct the

statute prohibits.

        At the outset, the Court is dubious as to whether the non-willful civil penalty in the BSA

is even the kind of statutory provision to which the rule of lenity applies. To be sure, the BSA

does provide criminal penalties. See 31 U.S.C. § 5322. Those criminal penalties, however, apply

only to violators who acted willfully, see 31 U.S.C. § 5322(a)–(b), and the civil penalty at issue

here, of course, is the non-willful civil penalty. Thus, the culpability level required to trigger the

BSA’s criminal penalty—willfulness—is not present here. It would be an easier call if the Court

were interpreting the BSA’s willful civil penalty—in that case, the culpability levels of the criminal

and civil penalties would “match,” and the rule of lenity would ensure consistent interpretation of

the criminal and civil penalties. But because there is no criminal analog to the non-willful civil

penalty—that is, a criminal penalty enforceable upon a showing of only non-willfulness—the

Court is apprehensive about employing the rule of lenity as a tool of statutory construction here.




                                                 19
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 20 of 29 PageID #: 2198



       That said, to the extent that the BSA is the kind of statute to which the rule of lenity applies,

there is another hurdle to overcome. “[T]he rule of lenity only applies if, after considering text,

structure, history, and purpose, there remains a grievous ambiguity or uncertainty in the statute

such that the Court must simply guess as to what Congress intended.” Barber v. Thomas, 560 U.S.

474, 486–88 (2010) (citation and internal quotation marks omitted). Courts “do not resort to the

rule of lenity every time a difficult issue of statutory interpretation arises.” Joffe v. Google, Inc.,

746 F.3d 920, 935 (9th Cir. 2013). Rather, “[o]nly where ‘the language or history of [the statute]

is uncertain’ after looking to ‘the particular statutory language, . . . the design of the statute as a

whole and to its object and policy,’ does the rule of lenity serve to give further guidance.”

Maracich v. Spears, 570 U.S. 48, 76 (2013) (quoting Crandon, 494 U.S. at 158).

       Here, the Court can do much better than “simply guess as to what Congress intended.” See

Barber, 560 U.S. at 486–88. As discussed, supra, the text, structure, and purpose of the statute

unambiguously point to the conclusion that the non-willful civil penalty applies per FBAR

reporting violation rather than per account. So, the best the Government could do here is advance

a reasonable alternative interpretation of the statute, in which case the rule of lenity would counsel

in favor of adopting Mr. Bittner’s position. Accordingly, to the extent the rule of lenity is

applicable in this context, it supports Mr. Bittner’s proposed interpretation of the non-willful civil

penalty.

       One final note on this point. The Court is aware of cases that, without referencing explicitly

the rule of lenity, stand for the general proposition that tax statutes imposing penalties are to be

strictly construed. For example, in Commissioner v. Acker, the Supreme Court stated: “We are

here concerned with a taxing Act which imposes a penalty. The law is settled that ‘penal statutes

are to be construed strictly,’ and that one ‘is not to be subjected to a penalty unless the words of



                                                  20
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 21 of 29 PageID #: 2199



the statute plainly impose it.’” 361 U.S. 87, 91 (1959) (quoting Fed. Commc’ns Comm’n v. Am.

Broad. Co., 347 U.S. 284, 296 and Keppel v. Tiffin Sav. Bank, 197 U.S. 356, 362 (1905)); see also

Bradley v. United States, 817 F.2d 1400, 1402–03 (9th Cir. 1987) (“A tax provision which imposes

a penalty is to be construed strictly; a penalty cannot be assessed unless the words of the provision

plainly impose it.”).

        This principle is not dispositive on the issue here; the Court is of the opinion that the statute

is unambiguous and therefore need not appeal either to the rule of lenity or to the general notion

that tax penalties are to be strictly construed in order to reach its conclusion. But if such a principle

were at play here, it would further support the Court’s conclusion that § 5321(a)(5)(A) and (B)(i)

should be interpreted to impose the non-willful civil penalty on a per-FBAR, rather than per-

account, basis.

III.    United States v. Boyd

        The Government’s last remaining hope is for the Court to find persuasive the reasoning

and outcome in United States v. Boyd, which presents the most analogous case to the present

action. No. CV 18-803-MWF, 2019 WL 1976472 (C.D. Cal. Apr. 23, 2019). 8 It does not. But

because it is the case that the parties brief in the most detail, the Court will examine it thoroughly.

        In Boyd, the IRS assessed the defendant thirteen (13) separate FBAR penalties after it

determined that she had non-willfully failed to report her financial interest in fourteen (14) foreign




8
 This case is on appeal to the United States Court of Appeals for the Ninth Circuit. United States v. Boyd, No. CV
18-803-MWF, 2019 WL 1976472 (C.D. Cal. Apr. 23, 2019), appeal docketed, No. 19-55585 (9th Cir. May 22,
2019). It is currently set for oral argument on September 1, 2020.

                                                        21
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 22 of 29 PageID #: 2200



financial accounts. Id. at *1–2. In so doing, the IRS considered each account not listed on a timely

filed FBAR as a separate violation. Id.

       The Government filed suit to reduce its penalty assessment to judgment, and the defendant

disputed the amount of non-willful civil penalties assessed against her. The issue there was the

same as it is here: Does the non-willful FBAR penalty relate to each annual FBAR not properly or

timely filed, or each foreign financial account maintained but not properly or timely reported on

that FBAR? Much like here, the Government argued that per-account FBAR penalties were proper

and, for support, pointed to the language of the reasonable cause exception and the fact that

“Congress selected the singular forms of ‘account’ and ‘balance,’ indicating that a violation relates

to one, and only one account.” Id. at *4. The defendant argued that, had Congress intended the

non-willful civil penalty to relate to each foreign financial account, it would have specified as

much in the statute’s text.

       The Boyd court, without any explanation, held that “given the relevant language the

Government highlights above, the Court determines that the Government has advanced the more

reasonable explanation.” Id. The Boyd court did not elaborate on why the Government’s

interpretation was the more reasonable one, which is quite unfortunate, as this Court is evaluating

the same arguments here as the parties made in Boyd.

       It goes without saying that the outcome in Boyd is not binding precedent on this Court. But

beyond that, the Court respectfully disagrees with the reasoning and outcome in Boyd. As the

Court has already discussed, supra, the language of the reasonable cause exception is not a sound

basis for reading a word into the penalty provision that is not there. Congress knew how to use

the word “account,” as it did so elsewhere in the statute. Its inclusion in certain provisions and its




                                                 22
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 23 of 29 PageID #: 2201



exclusion elsewhere must have meaning, but the Government’s proposed interpretation, and the

Boyd court’s acceptance of that interpretation, require this Court to ignore that meaning.

         The Court is weary of creating conflicts with its sister district courts—even those in other

circuits. It is particularly hesitant to do so when interpreting a federal statute, which theoretically

should have uniform meaning nationwide. But the Boyd court’s analysis fails to provide adequate

guidance as to how it reached the conclusion it did. After a careful analysis of the statute’s text

and purpose, the Court is left with no choice but to respectfully disagree with the outcome in Boyd

and reach the opposite conclusion. 9

         The Government further claims that, in addition to Boyd, there are other cases that have

held that § 5321(a)(5)(A) and (B)(i)’s non-willful civil penalty provision relates to each foreign

financial account maintained. See (Dkt. #42) (citing United States v. Ott, No. 18-cv-12174, 2019

WL 3714491 (E.D. Mich. Aug. 7, 2019) and United States v. Gardner, No. 2:18-cv-03536-CAS-

E, 2019 WL 1767120 (C.D. Cal. Apr. 22, 2019)). But this is misleading. The courts in Ott and

Gardner each were presented only with the question whether the penalties for the defendant’s non-

willful FBAR violations were excused under the reasonable cause exception. The Ott and Gardner




9
  Although not dispositive of the outcome in Boyd, the Boyd court briefly addressed the rule of lenity in its opinion.
Its discussion is as perplexing as it is brief. The Boyd court pointed out, without taking a position one way or another,
that there is case law supporting “the argument that a rule of lenity should apply here.” Boyd, 2019 WL 1976472, at
*5. The Boyd court then went on to say:
          But that does not decide the issue. Even if a rule of lenity applies, that only dictates that the Court
          should choose the more lenient of two reasonable interpretations. In light of the prominence of
          “transactions” and “accounts” in the language of section 5321, the Court determines that the statute
          contemplates that the relationship with each foreign financial account constitutes the non-willful
          FBAR violation.
Id. Even after assuming arguendo that the rule of lenity did apply, the Boyd court still adopted the Government’s
interpretation of § 5321(a)(5)(A) and (B)(i). As the Government’s interpretation clearly is not the more lenient one,
it follows that the Boyd court must have viewed Ms. Boyd’s proposed interpretation as an unreasonable one. This
outcome is difficult to justify—especially in view of the Boyd court’s earlier statement that “the Court views section
5321 as somewhat unclear” and its citation to a secondary source standing for the proposition that “Section 5321 is
unclear as to whether the $10,000 negligence penalty applies per year or per account.” Id. at *4 (citing 1 ROBERT S.
FINK, TAX CONTROVERSIES—AUDITS, INVESTIGATIONS, TRIALS § 17.03 (2018)). In the Court’s view, this illustrates
yet another flaw in the Boyd court’s reasoning.

                                                          23
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 24 of 29 PageID #: 2202



courts took for granted that the penalties assessed by the IRS—which were computed on a per

account, rather than per form basis—were proper. Because the question presented here was not

before the court in either Ott or Gardner, neither case helps this Court in interpreting

§ 5321(a)(5)(A) and (B)(i).

       To conclude, Congress used the word “account” or “accounts” over one hundred (100)

times throughout the BSA. But remarkably, it omitted any mention of “account” or “accounts” in

§ 5321(a)(5)(A) and (B)(i). At the end of the day, the Court will not insert words into statutes that

are not there. E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2033 (2015) (“The

problem with this approach is the one that inheres in most incorrect interpretations of statutes: It

asks us to add words to the law to produce what is thought to be a desirable result. That is

Congress’s province. We construe [a statute’s] silence as exactly that: silence.”); 62 Cases, More

or Less, Each Containing Six Jars of Jam v. United States, 340 U.S. 593, 596 (1951) (“After all,

Congress expresses its purpose by words. It is for us to ascertain—neither to add nor to subtract,

neither to delete nor to distort.”); see also King v. Burwell, 135 S. Ct. 2480, 2505 (2015) (Scalia,

J., dissenting) (quoting Pavelic & LeFlore v. Marvel Entertainment Group, Div. of Cadence Indus.

Corp., 493 U.S. 120, 126 (1989)) (“They made Congress, not this Court, responsible for both

making laws and mending them. This Court holds only the judicial power—the power to

pronounce the law as Congress has enacted it. . . . We must always remember, therefore, that ‘[o]ur

task is to apply the text, not to improve upon it.’”). Congress knew how to make the non-willful

FBAR penalty vary with the number of foreign financial accounts maintained, but it did not do so.

That is the end of the road.




                                                 24
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 25 of 29 PageID #: 2203



       Non-willful FBAR penalties apply on a per form, rather than per account basis. Mr. Bittner

is therefore obligated to pay a maximum $10,000 penalty for each year he non-willfully failed to

timely or properly file an FBAR.

IV.    Eighth Amendment

       Mr. Bittner argues that the penalties assessed him by the IRS—totaling just shy of $3

million for his numerous non-willful FBAR violations—constitute an “excessive fine” in violation

of the Eighth Amendment to the United States Constitution (Dkt. #47 at p. 16).

       The Court’s understanding of Mr. Bittner’s argument on Eighth Amendment grounds is

that it is premised on the Court finding the Government’s $3 million penalty assessment proper.

In view of the Court’s interpretation of the non-willful FBAR penalty, however, the Court need

not address the merits of Mr. Bittner’s Eighth Amendment argument, as it is now moot.

V.     Reasonable cause

       Finally, the Government argues in its motion that Mr. Bittner’s non-willful FBAR

violations were not due to reasonable cause and seeks summary judgment as to the same. In his

cross motion, Mr. Bittner claims—albeit in a one-sentence footnote—that there is a genuine issue

of material fact as to whether he qualifies for the statutory exemption from the non-willful FBAR

penalty.

       Neither the BSA nor the Secretary of the Treasury’s implementing regulations provide a

definition of “reasonable cause” within the meaning of § 5321(a)(5)(B)(ii). Courts interpreting

the reasonable cause exception have been resigned to look elsewhere for guidance as to what kind

of conduct falls within its limits. Ott, 2019 WL 3714491, at *2; Moore v. United States, No. C13-

2063RAJ, 2015 WL 1510007, at *4 (W.D. Wash. Apr. 1, 2015); Jarnagin v. United States, 134

Fed. Cl. 368, 376 (2017). In that vein, “reasonable cause” appears in other statutes governing taxes



                                                25
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 26 of 29 PageID #: 2204



and tax-related penalties. See, e.g., Moore, 2015 WL 1510007, at *4 (citing 26 U.S.C. §§

6664(c)(1), 6677(d), and 6651(a)(1)); see also Bragdon v. Abbott, 524 U.S. 624, 631

(1998) (“Congress’ repetition of a well-established term carries the implication that Congress

intended the term to be construed in accordance with pre-existing regulatory interpretations.”)

           In Congdon v. United States, the Court interpreted a reasonable cause exception that was

similar to the reasonable cause exception in § 5321(a)(5)(B)(ii) and applied the following standard:

           Reasonable cause is based on all the facts and circumstances in each situation and
           allows the IRS to provide relief from a penalty that would otherwise be
           assessed. Reasonable cause relief is generally granted when the taxpayer exercises
           ordinary business care and prudence in determining their tax obligations but
           nevertheless is unable to comply with those obligations.

Congdon v. United States, No. 4:09-CV-289, 2011 WL 3880524, at *2–3 (E.D. Tex. Aug. 11,

2011), report and recommendation adopted, No. 4:09-CV-289, 2011 WL 3880564 (E.D. Tex.

Aug. 31, 2011) (citing I.R.M. 20.1.1.3.1(1)) (emphasis added). 10 “The elements that must be

present to constitute reasonable cause are a question of law, but whether those elements are present

in a given situation is a question of fact.” Id. (citing N.Y. Guangdong Fin., Inc., v. Comm’r, 588

F.3d 889, 896 (5th Cir. 2009). Thus, “to demonstrate reasonable cause, [Mr. Bittner] must show

that he exercised ordinary business care and prudence.” Id.; United States v. Boyle, 469 U.S. 241,

249 n.8 (1985).

           In his pleadings and motions, Mr. Bittner’s main argument for why he qualifies under the

reasonable cause exception essentially boils down to: “I didn’t know I had to file an FBAR.”

Taken alone, however, this argument fails on its face. As a general rule, ignorance of the law is

no excuse. United States v. Int’l Minerals & Chem. Corp., 402 U.S. 558, 562 (1971). Thus, Mr.

Bittner does not qualify automatically for the reasonable cause safe harbor merely by claiming that



10
     “I.R.M.” refers to the Internal Revenue Manual.

                                                       26
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 27 of 29 PageID #: 2205



he “had never heard of FBAR forms, much less that as a naturalized U.S. citizen living abroad he

was required to file them” (Dkt. #28).

       Mr. Bittner presses on, however, arguing in his sur-reply that other factors made his non-

willful FBAR violations reasonable. He claims that because he was educated outside of the United

States; had no instruction or education in accounting, tax law, or finances; had no close contact

with the United States during the relevant period; and took prompt steps to correct his mistake

after learning of his compliance failure, there is a genuine issue of material fact as to the

applicability of the reasonable cause exception (Dkt. #61). For support, he points to this Court’s

decision in Congdon. There, the Court stated the following:

       Ignorance of the law, in and of itself, does not constitute reasonable cause.
       However, reasonable cause may be established if the taxpayer shows ignorance of
       the law in conjunction with other facts and circumstances. Some factors to be
       considered include the following: the taxpayer’s education, if the taxpayer has been
       previously subject to the tax, if the taxpayer has been penalized before, if there were
       recent changes in the tax forms or law which a taxpayer could not reasonably be
       expected to know, and the level of complexity of a tax or compliance issue.
       Generally, the most important factor in determining whether the taxpayer has
       reasonable cause and acted in good faith is the extent of the taxpayer’s effort to
       report the proper tax liability.

Congdon, 2011 WL 3880524, at *3 (internal citations omitted).

       Mr. Bittner’s reliance on Congdon is misplaced; the factual circumstances in Congdon are

distinguishable from those here. In Congdon, the Court concluded that there was a “genuine

dispute regarding whether Plaintiff acted with ordinary business care and prudence” based on the

plaintiff having argued that he “spent a reasonable time and effort preparing Form 5471, [] included

all income and expenses of the foreign corporation on his tax return (Form 1040), [] paid the correct

and appropriate tax, and [] spent over 200 hours each year collecting information.” Id. In other

words, there was a genuine dispute as to whether the plaintiff had acted in good faith by making

an effort to report his proper tax liability. Here, there is no dispute as to whether Mr. Bittner made

                                                 27
Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 28 of 29 PageID #: 2206



a similar effort—he admitted that he “did not take affirmative steps to learn about” his FBAR

reporting obligations (Dkt. #61). The Congdon plaintiff spent 200 hours attempting to comply

with his legal obligations; Mr. Bittner spent zero hours attempting to do so much as learn about

his. The two individuals are not comparable.

        Mr. Bittner then argues that his FBAR violations are excused under the reasonable cause

exception because, after returning to the United States, he sought the advice of a CPA—Mr.

Beckley—through whom he learned about his FBAR obligations and attempted to remedy his past

violations. But that was not until 2012—sixteen (16) years after he was first required to file an

FBAR. It would be one thing if Mr. Bittner sought the advice of a CPA at the outset and reasonably

relied on the CPA’s advice, even if that advice later turned out to be misguided. But that is not

what happened. Mr. Bittner “has not shown that [he] took any steps to learn whether [he] was

required to report [his] foreign financial accounts.” See Ott, 2019 WL 371449, at *2. And he

cannot now, sixteen (16) years later, argue that his failure to do so was somehow reasonable.

        And in any event, “reliance on . . . the advice of a professional tax advisor or an appraiser

does not necessarily demonstrate reasonable cause and good faith”; other outstanding

circumstances are required to make a showing of reasonable reliance and good faith. Id. (quoting

Jarnagin, 134 Fed. Cl. at 376). As discussed supra, Mr. Bittner did not make such a showing. 11

        To be sure, the Court in Congdon also considered it significant that the plaintiff “had little

to no instruction in the area of accounting, tax law, or finances.” Congdon, 2011 WL 3880524, at

*3. And apparently neither did Mr. Bittner. But Mr. Bittner was undoubtedly a sophisticated

business professional, as demonstrated by his business and investment savvy. Moreover, Mr.



11
  The IRS gives some examples of what might be considered reasonable cause, such as reliance on erroneous advice
by the IRS, the taxpayer is unable to obtain records, or death, serious illness, or unavoidable absence. I.R.M.
20.1.1.3.1.2.4; I.R.M. 20.1.1.3.1.2.5; I.R.M. 20.1.1.3.2.4. None of those apply in this case.

                                                      28
    Case 4:19-cv-00415-ALM Document 75 Filed 06/29/20 Page 29 of 29 PageID #: 2207



    Bittner was aware of at least some of his United States income tax obligations. Mr. Bittner cannot

    claim with a straight face that, as an American citizen generating millions of dollars in income

    abroad, he was so unaware that he might have United States reporting obligations that he did not

    even feel compelled to investigate the matter. See Jarnagin, 134 Fed. Cl. at 378 (“A reasonable

    person, particularly one with the sophistication, investments, and wealth of the [plaintiffs], would

    not have signed their income tax returns without reading them, would have identified the clear

    error committed by their accountants, and would have sought advice regarding their obligation to

    file [an FBAR].”) (emphasis added). Accordingly, there is no genuine issue of material fact as to

    whether Mr. Bittner acted with ordinary business care and prudence so as to trigger the reasonable

    cause exception under § 5321(a)(5)(B)(ii).

                                             CONCLUSION

           For the foregoing reasons, it is hereby ORDERED that Defendant Alexandru Bittner’s

    Motion for Partial Summary Judgment (Dkt. #28) is GRANTED.

           It is further ORDERED that United States’ Motion for Partial Summary Judgment

.   (Dkt. #29) is GRANTED in part and DENIED in part. It is GRANTED only as to the

    Government’s argument that Mr. Bittner’s non-willful FBAR violations were not due to reasonable

    cause. All other relief sought by the Government in its motion for partial summary judgment is

    DENIED.

        SIGNED this 29th day of June, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE



                                                    29
